     Case 2:90-cv-00520-KJM-DB Document 7246 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                     Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                     Defendants.
16

17

18                  As set by court order, the court held an In Camera Midlitigation Status

19   (Scheduling) Conference on July 20, 2021. Good cause appearing, the court by this order

20   memorializes the following next steps based on the discussion at the July 20, 2021 conference.

21   I.     THERAPEUTIC TREATMENT MODULES

22                  The dispute between the parties concerning the use of therapeutic treatment

23   modules (TTMs) in inpatient settings, see ECF No. 6214 at 18,1 will be set for a settlement

24   conference to be held over one half day. The settlement conference will be conducted in time for

25   the parties to know by the date of the October 1, 2021 status conference, see ECF No. 7220,

26
            1
              Consistent with the court’s July 9, 2019 order, ECF No. 6214, the dispute over TTMs is
27   limited to their use in inpatient settings. Otherwise, remedial planning over the use of TTMs “is
     complete.” Id. at 18.
28
                                                     1
     Case 2:90-cv-00520-KJM-DB Document 7246 Filed 07/26/21 Page 2 of 3


 1   whether their current impasse can be broken or, instead, whether the court needs to set a briefing
 2   schedule to resolve this dispute. Within fourteen days from the date of this order, the parties shall
 3   file a joint statement outlining the issues in dispute with respect to the use of TTMs in inpatient
 4   settings and identifying representatives of each party who are the key problem solvers with most
 5   knowledge of the substance of issues related to the use TTMs in inpatient settings as well as those
 6   individuals with final authority to sign off on any settlement, all of whom will need to be present
 7   at the settlement conference. The court will assign a settlement judge to convene the settlement
 8   conference and following receipt of the parties’ joint statement will order the attendance of those
 9   required to ensure a meaningful settlement conference.
10   II.    SUICIDE PREVENTION
11                  In January 2022, a settlement conference will be held on the following four topics
12   related to suicide prevention: (1) foreseeability/preventability analyses; (2) compliance with
13   Special Master’s expert’s recommendations; (3) enforcement of activation schedules; and (4)
14   schedule for delegation of monitoring to CDCR. On or before September 17, 2021, the parties
15   shall file a joint statement outlining the issues in dispute with respect to each of these topics and
16   identifying representatives of each party who are the key problem solvers with most knowledge
17   of the substance of each of the topics as well as those individuals with final authority to sign off
18   on any settlement, all of whom will need to be present at the settlement conference. The court
19   will set the date for this settlement conference and order attendance as required in separate orders
20   to follow.
21   III.   CULTURAL COLLABORATION
22                  The parties shall include in the September 17, 2021 joint statement required by this
23   order a complete explanation of their positions, jointly or separately, of the subject matter a
24   settlement conference on Cultural Collaboration should cover and which problem solvers and
25   decision makers should be present. The court anticipates setting this settlement conference to
26   occur in March 2022.
27

28
                                                       2
     Case 2:90-cv-00520-KJM-DB Document 7246 Filed 07/26/21 Page 3 of 3


 1   IV.     ADDITIONAL SETTLEMENT CONFERENCES
 2                  At the October 1, 2021 status conference, the court will discuss with the parties a
 3   schedule for additional settlement conferences on (1) management of the Enhanced Outpatient
 4   Program (EOP) population, including possibilities for targeted population reduction and
 5   centralized locations for continuity of mental health care; (2) patient care, including treatment
 6   delivery, access to higher levels of care, and staffing, including issues related to telepsychiatry
 7   and vacancies; (3) bed planning, including timing of achievement of a full complement of
 8   licensed inpatient beds, including mental health crisis beds (MHCBs); decommissioning of all
 9   temporary and/or unlicensed inpatient beds and MHCBs; and development of activation
10   schedules for the same; and (4) the continuous quality improvement tool (CQIT), including the
11   refinement of indicators and establishment of compliance rate(s) for the indicators.
12          The Special Master will attend each settlement conference identified above with
13   the members of his team who have the most knowledge of the subject matter to be covered.
14                  IT IS SO ORDERED.
15    DATED: July 26, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
